Citation Nr: 0115228	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a rating of 30 percent for 
PTSD after granting service connection for the same.  The RO 
subsequently granted a rating of 50 percent.  The veteran 
testified before the undersigned member of the Board at a 
hearing held at the RO in March 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran's previously denied claim for service connection 
for PTSD was reopened and granted in July 1999.  The RO 
concluded that a disability rating of 30 percent was 
warranted.  Its conclusion was based on the report of a May 
1999 VA examination.  During that examination, the veteran 
reported nightmares which precipitated sweats, palpitations, 
tremors, anxiety and sleep disturbance.  He also reported 
experiencing flashbacks triggered by smells or noises.  He 
described one incident while he was working as a heavy 
equipment operator, in which there was a loud noise that 
triggered a flashback.  He stated that a coworker was nearly 
killed as a result.  The veteran reported that he avoided all 
stimuli that were likely to cause flashbacks, which resulted 
in significant social withdrawal.  He admitted a history of 
alcohol and drug abuse.  He indicated that he lived with his 
mother, was currently unemployed, and had no source of 
income.  The examiner noted the veteran's mood and affect as 
significantly depressed.  He was alert, oriented, 
cooperative, and in fair hygiene.  There was evidence of 
memory impairment.  Diagnosis was major depression, PTSD, 
alcohol dependence in partial remission, and cocaine and 
marijuana abuse in full remission.  The veteran's Global 
Assessment of Functioning (GAF) was determined to be 51.

Inpatient records from the North Chicago VA Medical Center 
(VAMC) were received in October 1999.  They reveal that the 
veteran was admitted to the Stress Disorder Treatment Unit in 
August 1999 and discharged in October 1999.  The discharge 
summary indicates that the veteran had attended high 
intensity outpatient treatment for five weeks between January 
and February 1999.  An October 15, 1999, progress note states 
that the veteran achieved some psychotherapeutic benefit in 
the PTSD Recovery Program, but that his symptoms related to 
PTSD were chronic, might recur, and were likely to continue 
to interfere with his attempts to make a satisfactory 
adjustment outside of the hospital setting.  The treating 
psychologist also noted that the veteran's symptoms were 
likely to increase in severity and frequency during periods 
of increased stress, and that he had demonstrated an 
intolerance to the interpersonal and psychological stress 
presented by work situations.

Based on the inpatient treatment records from the North 
Chicago VAMC, the RO determined that a 50 percent disability 
rating was warranted.

In August 2000, the RO received a statement and treatment 
report from Elaine Tripi, Ph.D.  Dr. Tripi noted that she had 
met with the veteran in February 2000 for an initial 
rehabilitation evaluation and employability assessment.  Her 
examination revealed that the veteran had various symptoms 
that caused severe and pervasive social, personal and 
vocational problems.  They included difficulty concentrating 
and completing tasks, anxiety and panic attacks at least once 
per day, long and short term memory loss, flashbacks and 
intrusive thoughts, insomnia, overwhelming feelings of anger 
and sorrow, withdrawal and isolation, and severe depression.  
Dr. Tripi's professional opinion was that the veteran was not 
employable.  

The veteran appeared before the undersigned at a hearing at 
the Detroit RO in March 2001.  He testified that he 
experienced nightmares six times per week and that the 
resulting sleep disturbance allowed him to get no more than 
three hours of sleep per night.  He stated that he had had 
"a couple of jobs" as a heavy equipment operator since 
1990, but that they had not worked out.  He admitted to 
having problems with people in authority.  He also indicated 
that he had panic attacks and hallucinations.  

The veteran submitted two documents on the date of his 
hearing.  One was a February 2001 statement from a 
readjustment counseling specialist at The Vet Center in 
Detroit, noting that the veteran was first seen in January 
2000.  Symptoms recorded at that time included sleeplessness, 
nightmares with sweats, flashbacks, intrusive memories, 
isolation, survivor guilt, emotional construction, anger-rage 
control difficulty, hypervigilance, and hyperstartle 
response.  The counseling specialist offered diagnoses of 
chronic, severe PTSD and chronic, severe depression.  He 
indicated that the veteran was not likely to show any 
improvement in the future and would remain permanently 
unemployable.  The veteran's GAF score was noted to be 30.  
The other document submitted at the hearing was a March 2001 
statement from a VA social worker.  He noted that he had been 
working with the veteran since July 2000, through a PTSD 
support group at the Saginaw VAMC.  He stated that the 
veteran continued to suffer from the symptoms of PTSD and was 
not likely to show more progress.  It was the social worker's 
opinion that the veteran would remain unemployable.

Following his hearing, the veteran submitted a March 2001 
psychiatrist's progress note from the Saginaw VAMC.  It notes 
the veteran's longstanding history of PTSD.  Based on a 
review of the veteran's records, the psychiatrist offered 
diagnoses of PTSD, chronic dysthymic disorder, and alcohol 
and cannabis abuse in remission.  The veteran's 
unemployability and problems in social environments were 
noted.  His GAF was determined to be 38.


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with a VA examination 
to determine the degree of severity of the disability.  The 
RO has obtained and the veteran has submitted pertinent 
treatment records in support of his claim.  He has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In addition, the veteran was 
afforded a personal hearing before the undersigned member of 
the Board and requested to identify any outstanding treatment 
records which could be obtained to substantiate his claim but 
failed to do so.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment or short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own  name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 21-
30 is indicated when "Behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends)."  Id.  A score of 31-40 is 
indicated when there is "Some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood."  Id.  A score of 41-50 is assigned where there are 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that from the effective date of service 
connection, the level of occupational and social impairment 
has been total or has more nearly approximated total than the 
level of impairment required for a 70 percent rating.  In 
reaching this conclusion, the Board observes that the 
veteran's May 1999 VA examination report records his history 
of nightmares, hallucinations, flashbacks, and depression.  
Also noted was the veteran's history of unemployment and 
significant social withdrawal.  Records concerning his 
hospitalization from August to October 1999 indicate that he 
attended an intensive outpatient therapy program in January 
and February 1999.  Those records also state that the veteran 
is incapable of tolerating a work situation due to 
interpersonal and psychological stress.  Further, three 
practitioners with whom the veteran has had recent contact 
indicate that he is unemployable due to his PTSD symptoms. 


ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

